Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a) for claims 5 and claim 6 ( that is dependent on claim 5) because they fail to show for claim 5:
the optical transmission hole includes a back-opening portion that faces the back and that has a back inclined surface such that an opening width gradually increases in a direction toward the back (since the drawings do not show that the back-opening portion 112Ba is part of the optical transmission hole, in order to fulfill the claimed limitations of the optical transmission hole includes a back opening portion) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando (JP H0788884 A)
Regarding claim 1, Ando teaches a molded component (Fig.16-19) that displays an optical image that is visible from a front by allowing light that is emitted from a light source that is disposed at a back to pass therethrough, the molded component (Abstract) comprising: a light-shielding member 2 (see: and a light-shielding resin 2 is injection-molded) that has an optical transmission hole that has a shape depending on the optical image in a plan view; and a transparent resin member (elements 1 and 3) has been injected behind  that is optically transparent and that is stacked on a surface of the light-shielding resin member that faces the front such that the transparent resin member covers at least the optical transmission hole, wherein the transparent resin member includes a peripheral portion that has a constant thickness and a thin portion that is disposed inside the peripheral portion and that is thinner than the peripheral portion.

Regarding claim 3, Ando teaches a molded component (Fig.16-19), wherein the transparent resin member and the light-shielding resin member are integrally molded by two-color molding ([0037], [0039]), wherein the transparent resin member is a primary molded component, and wherein the light-shielding resin member is a secondary molded component (see molding of the members throughout Ando, also see [0001]).

Regarding claim 8, Ando teaches a molded component (Fig.16-19), wherein the optical transmission hole is formed in the light- shielding resin member at a position at which the optical transmission hole faces the thin portion.

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ando
Regarding claim 4, Ando teaches a molded component (Fig.16-19), wherein the light-shielding resin member is composed of a resin material that has black color (see in Ando: [Table 2]  As the light-transmitting resin, a polyacetal resin (Iupital F40-03 manufactured by Mitsubishi Gas Chemical Co., Inc.) is used, and as the light-shielding resin, a black colored ABS resin (JSR ABS38B manufactured by Japan Synthetic Rubber Co., Ltd.) is used).
Ando does not teach the transparent resin member is composed of a resin material that has smoke color. However, Ando teaches Iupital F40-03 for the light transmitting member and it is well known in the art that Iupital F40-03 is a natural color shade, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to make adjustable the color for the transmitting resin element to a smoke color shade since the provision of adjustability, where needed, involves only routine skill in the art in order to achieve the desired contrast.

Regarding claim 7, Ando teaches a molded component (Fig.16-19), wherein a gate portion that is formed when the transparent resin member is molded (the limitation of “when the transparent resin member is molded” is drawn to the method of making the device and is not germane to the product claim) is covered by the light-shielding resin member.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Studeny (DE 102017214129 A1) in view of Hayami (WO 2015079539 A1) 
Regarding claim 1, Studeny teaches a molded component (Fig.1 and 2) that displays an optical image that is visible from a front by allowing light that is emitted from a light source that is disposed at a back to pass therethrough, the molded component comprising: a light-shielding member 18 (Abstract) that has an optical transmission hole that has a shape depending on the optical image in a plan view (Fig.1 and 2); and a transparent resin member (see in Studeny :with the lens made of transparent plastic 12) has been injected behind  that is optically transparent and that is stacked on a surface of the light-shielding resin member that faces the front such that the transparent resin member covers at least the optical transmission hole, wherein the transparent resin member includes a peripheral portion that has a constant thickness (Note: STudeny uses the cover for a radar as well as for light emission).
Studeny does not teach a thin portion that is disposed inside the peripheral portion and that is thinner than the peripheral portion.
Hayami teaches a transmitting portion of a display cover, wherein a thin portion that is disposed inside the peripheral portion and that is thinner than the peripheral portion (elongated peripheral portion 32 that is thickest of the entire transmitting portion in Fig.4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the thick peripheral portions to the peripheral section of the transmitting cover, as disclosed in Hayami, in the device of Studeny in order to achieve a support attachment wall (see in Hayami a: a lower substrate support wall 32 are provided on the back surface 11b of the front surface portion 11 of the LED cover 1 so as to face each other in the vertical direction. The upper substrate support wall 31 is provided with a pair of LED substrate positioning ribs 10 protruding toward the lower substrate support wall 32).

Regarding claim 2, Studeny in view of Hayami teaches molded component, wherein the light-shielding resin member (opaque section 18 in Fig.2)  includes a domed projecting portion (the polygonal section jutting into the transmissive section 12; the domed projecting portion is considered to mean a bump shape, instant Figure 2 is relied upon in the rejection wherein the domed shape is a polygonal bump) on the surface that faces the front, and wherein a surface of the transparent resin member that faces the front is flat (dictionary meaning of flat: smooth and even; without marked lumps or indentations), the transparent resin member includes a recessed portion (portion of section transmissive section 12 right where it contacts shielding member 18) that is in close contact with the projecting portion and that has a curved shape on a surface that faces the back, and the recessed portion forms the thin portion (since the extreme ends are thick from the teachings of Hayami, also see rejection in claim 1 above).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Ano (US 20190195460 A1)
Regarding claim 5, Ando teaches a molded component (Fig.16-19), wherein the optical transmission hole includes a front opening portion that faces the front (For the limitation of  “a back opening portion that faces the back and that has a back inclined surface such that an opening width gradually increases in a direction toward the back”, see the Objection to Drawings above).
  Ando does not teach a front inclined surface such that an opening width gradually increases in a direction toward the front.
It is well known in the art to use a light emitting opening that is inclined in the upwards direction, as disclosed in Ano (See section 14b in Fig.6) and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the inclined surface , as disclosed in Ano in the device of Ando in order to add a reflective surface and achieve reflection/enhancement of light from the inclined shape of  the opening ([0059])

Regarding claim 6, Ando in view of Ano teaches a molded component, wherein the back inclined surface is formed so as to be nearer than the front inclined surface to an outside in a direction of the opening width (see Objection to Drawings for claim 5, on which claim 6 is dependent, as the drawings do not show that the transparent resin includes a back side inclined surface of claim 5 on which claim 6 is dependent).

Other art
JP H07156185 A: (Product name: Iupital F40-03 natural color) was melted and plasticized in an injection molding machine cylinder 3 at a resin temperature of 200 ° C.  
US 20140093665 A1, US 20080233367 A1,  
		Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner